PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,341
Filing Date: 5 Jan 2018
Appellant(s): PERORA GMBH



__________________
Sangil Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
Appellant requests reconsideration for the following reasons.
A. The Examiner has not demonstrated that dextrin would be necessarily embedded in vegetable oil in Kise’s oil power (spray-dried emulsion).
Kise relates to vegetable oil powders comprising vegetable oil, sugar and protein or modified lipophilic starch useful as a lubricant or a glidant. Kise discloses an oil powder containing 25 parts octenyl succinate-substituted starch (12.5 %), 37.5 parts dextrin (18.75 %), 37.5 parts lactose (18.75 %), and 100 parts edible palm oil (50 %) (Example 1). However, the structure of Kise’s oil powder would be different from that of the claimed ingestible particle in which the polysaccharide component is embedded in the fatty acid glyceride component. In the preparation of Kise’s oil powder, heated palm oil is added to the aqueous solution and emulsified and then the emulsion is spray-dried (Example 1-4). For general description of the process of producing oil powder, Kise discloses that:
The vegetable oil and fat powder of the present invention can be produced by blending vegetable oil and fat with protein and sugar, or lipophilic modified starch and sugar, emulsifying and spray drying. Specifically, for example, a vegetable oil and fat, a protein, and a sugar can be mixed in an appropriate amount of water to be emulsified, and then spray-dried to form a powder. Alternatively, it is possible to mix vegetable oil and fat, lipophilic modified starch and sugar in an appropriate amount of water to emulsify and spray-dry to powder. However, this is an example, and the vegetable oil powder in the present invention is not limited by this production method. If necessary, food additives such as polyglycerin fatty acid ester, phosphate and vitamin E may be added for production. (paragraph [0025], emphasis added)
Evidently, Kise’s oil powder is spray-dried emulsion. Emulsion is a mixture of two or more liquids in which one is present as droplets, of microscopic or ultramicroscopic size, distributed Throughout the other. During the emulsion process, water-soluble polysaccharide, e.g., dextrin, is dissolved in water (the continuous phase), while oil (the dispersed phase) is dispersed in the aqueous solution. In other words, water-soluble polysaccharide, e.g., dextrin, and oil are present in different phases. In contrast, the polysaccharide component is embedded in the fatty acid glyceride component in the claimed ingestible particle. In emulsion, water-soluble (i.e., hydrophilic) polysaccharide is dissolved in water (the continuous phase) but not embedded in oil (the dispersed phase), as required by claim 1.
In the Advisory Action, the Examiner argues that “the Examiner does not rely on emulsion as the final product, but on the spray dried product or Applicant elected granules, each of which are taught by Kise.” The Examiner asserts that the “embedded” limitation would be characteristic of Kise’s spray dried product (powder or granule). Appellant respectfully disagrees. Kise’s products (powders or granules) are prepared by spray-drying emulsion. See e.g., paragraph [0025] and Examples of Kise. In emulsion, dextrin is dissolved in the continuous phase (water), while oil (e.g., palm stearin) is in the dispersed phase, as discussed above. When water is removed from the continuous phase during the spray drying process which does not involve any mixing step, water- soluble components (e.g., dextrin, lactose) present in the continuous phase would not be mixed with palm oil present in the dispersed phase. Thus, as opposed to the Examiner’ assertion, dextrin would not be embedded in palm oil in the Kise’s spray-dried emulsion. This is supported by Martins et al. (2010, Chem. Eng. Technol.;33(2) 292-298), which was cited by the Examiner in the Non-Final Office Action mailed on March 4, 2021. Martins discloses maltodextrin powers prepared by spray drying maltodextrin/oil emulsion (page 293, left column). As disclosed in Martins (page 295, right column; Figure 2), “the lipid phase can be seen deposited over the particle surfaces’, “free oil droplets were observed”, and “the solidified oil phase remained entrapped in the solid matrix during the drying of the drops” in Martin’s spray-dried maltodextrin powders. Martin shows that spray dried maltodextrin/oil powder does not have a structure in which carbohydrates are embedded in oil.
In the Advisory Action, the Examiner argue that “the lipid phase can be seen deposited over the particle surfaces” satisfies the limitation “the polysaccharide component is embedded in the fatty acid glyceride component’, relying on a dictionary definition of “embedded”. However, the dictionary definition of “embedded” is “(of an object) fixed firmly and deeply in a surrounding mass” (Oxford) or “enclosed closely in or as if in a matrix” (Merriam-Webster). Both definitions require that an object is fixed firmly and deeply (or enclosed closely) in another object. When “the lipid phase can be seen deposited over the particle surfaces”, the molecules (maltodextrin) in the particles are not fixed firmly and deeply tor enclosed closely) in lipid and thus do not satisfy the limitation “embedded in the fatty acid glyceride component”. The Examiner has not demonstrated that in spray dried emulsion (granule or powder), water-soluble (i.e., hydrophilic) polysaccharide would be necessarily embedded in oil (the dispersed phase).
In the Advisory Action, the Examiner concedes that the Examiner has not demonstrated that Kise’s product (granule or powder} would necessarily meet the “embedded” limitation but improperly shifts the burden of proof to Applicant, incorrectly citing MPEP 716.02(b). MPEP 716.02(b) is related to “unexpected result” but not “inherency”. The initial burden to provide rationale or evidence to show inherency is on Examiner. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112 IV and V. To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill in the art. M.P.E.P. § 2112 (citations omitted). Inherency may not be established by _ probabilities or possibilities. Id. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. Id. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Id. Here, Kise’s spray- dried emulsion is substantially different in structure from the claimed ingestible particle. There is a significant difference between the two processes disclosed in Kise and the present specification. In the Applicant’s process, water-soluble polysaccharide is mixed with oil without water. See e.g., Example 1 of the present application. Although fatty acid glyceride is hydrophobic, water soluble (i.e., hydrophilic) polysaccharide can be embedded in fatty acid glyceride, because fatty acid glyceride is the only solvent, i.e., no hydrophilic solvent in the mixture. The situation is completely different in the Kise’s process. In the Kise’s process, starting ingredients include water and oils are added to the aqueous solution containing carbohydrates such as dextrin (See e.g., Examples 1-4). Kise explicitly states that the product is emulsion, in which water-soluble polysaccharide, e.g., dextrin, is dissolved in water (the continuous phase), while oil (the dispersed phase) is dispersed in the aqueous solution. Embedding water-soluble (i.e., hydrophilic) polysaccharide into hydrophobic oil in the presence of a hydrophilic solvent, water is thermodynamically unfavorable. Thus, dextrin would not be embedded in vegetable oil in Kise’s spray-dried power or granule. This is supported by Martins et al. (2010, Chem. Eng. Technol.;33(2) 292-298), as discussed above. The examiner has not provided any objective evidence or cogent technical reasoning to support the conclusion of inherency, i.e., dextrin would be necessarily embedded in vegetable oil in Kise’s oil power (spray-dried emulsion).
This is not persuasive.
As stated in the final Office action,
Independent claims 1-2 have been amended, inter alia, to require “the polysaccharide component” to be “embedded in the fatty acid glyceride component” (claim 1, lines 14-15; claim 2, lines 12-13).  When a spray dried particle or a granule containing the two obvious ingredients: 100 parts fractionated, non-hydrolyzed palm stearin and 75 parts NUTRIOSE, are present, the higher amount of palm stearin would have been viewed as a carrier material, the lower quantity of the polysaccharide component would have necessarily been embedded in (enclosed closely in or as if in a matrix; set firmly into a mass or material; https://www.merriam-webster.com/dictionary/embedded; accessed 9/11/2021) the palm stearin. …
Even if an emulsion with NUTRIOSE the palm stearin and water were prepared, and this was spray dried, the spray drying process removes water, leaving an intimate mixture (a matrix type), with NUTRIOSE satisfying the recited embedding in the palm stearin.
However, Kise also teaches granules, identical to that claimed in instant claim 10.  Granulation of the same required components of the claims would give a structure required by claims 1-2 absent evidence to the contrary.
As discussed in the Advisory Action:
Applicant relies on Martins to demonstrate that the structure of the spray dried emulsion would not result in nutriose being embedded in palm oil (when the emulsion is spray dried).  The Examiner reviewed the teachings of Martins together with Mr. Lee during the interview of 12/3/2021.  Regarding the allegation that "the lipid phase can be seen deposited over the particle surfaces" (295, right column and Figure 2), the Examiner does not dispute a coating of lipid over particles as being taught by Martins in the spray dried particles produced.  However, this structure, if applied to the rejection (it is not necessarily the case that alternate materials [to those tested by Martins, i.e., the obvious combination of NUTRIOSE and fractionated, non-hydrogenated palm stearin triglyceride material each in amounts required by the claims, based on the cited prior art] when subjected to spray drying would give the same microstructure), would amount to polysaccharide in the inner part of particles coated by palm oil.  The Examiner has reviewed the specification, and only finds one mention of "embedded" language.  There is no discussion of the meaning of this term, and thus, as set forth in the final Office action, a dictionary definition of "embedded" has been relied on.  One part of the meaning is "enclosed closely in".  A particle, with Nutriose at the surface, coated with palm oil, satisfies this portion of the meaning of Nutriose being "embedded" in palm oil (even if additional oil is entrapped in middle of particles).  The Examiner cannot make any judgment about some difference in the presence and absence of water in the an obvious product of Nutriose/palm oil (emulsion) that is spray dried, without evidence demonstrating a difference (see MPEP 716.02 (i), which indicates the burden is on Applicant to establish some unexpected result).  Nothing can be said about the alternate granules structure (i.e., even if a difference can be shown for spray drying, this would not be relevant to granules being formed).  Furthermore, although Applicant argues about differences based on a process to make particles, there is no product by process limitation in the claims, and there is no requirement in the claims for absence of water in such a process.  One example from the specification, even if relevant to the argument advanced, cannot be considered commensurate in scope with the claims (as evidence of unexpected properties).  The Examiner cannot import limitations from the specification into the claims (MPEP 2111.01 (II)).
Martins tested maltodextrin powders containing three different oils: 2 palm olefins (melting points, 14 °C and 18 °C) and stearin (melting point, 51 °C), which were mixed, formed into emulsions and spray dried; the two palm olefin-containing mixtures were “stickier than the product containing stearin” (abstract).  The maltodextrin employed is a Maltrodextrin ED10 product, which is known to be easily digestible (i.e., it is not “resistant to digestion”, required of the dextrin in claims 1 & 2; i.e., this is a different material from the NUTRIOSE the rejection relies on).  The evidence Appellant argues about is from Figure 2 (b) & (c) panels.  These correspond to maltodextrin particles containing 15 % of olein PN4, and 20% of olein PN6; i.e., maltodextrin products containing low MP palm olefins.  These two olefins would tend to be in liquid form at room temperature, whereas the stearin, having MP closer to the obvious fractionated, non-hydrogenated palm stearin triglyceride material the rejection relies on (taught to have a high MP; i.e., higher than 57 °C (see, e.g., claim 56 of Ullanoormadam), within the range of claim 1) would be solid; this product is taught to have easy handling in granulation based on this high MP (the “sticky” characteristic taught by Martins for the low MP palm olefins was not observed for the maltodextrin/stearin product).  The reliance on Martins to teach an oily coating is for the 2 palm olefin products, but this same oily coating is not taught for the stearin product.  Because the obvious particles (spray dried powders) resulting from the rejection basis would be closer to the stearin product of Martins (no evidence of oily layer in the stearin product), it appears that the evidence does not support an argument that the spray dried powders, obvious from the references are not of an embedded structure.  Thus, arguments based on Martins are ineffective to establish what is argued.
The Examiner further notes that even if spray dried product were construed to not meet the “embedded” limitation (not a position adopted), the alternate obviousness basis is based on granulates (taught by Kise; and the obvious fatty acid glyceride material explicitly recognized as suitable for spray drying and having easy handling in granulation, per Ullanoormadam, claim 41), resulting in the recited NUTRIOSE being embedded in the obvious fractionated, non-hydrogenated palm stearin triglyceride material as characteristic of granulation.  There is no evidence alleging this would not be the case for granulates.  In fact, the instant specification at Example 1 discloses granules made from Nutriose and a lipid with MP 50-70 °C, then granulated.  This product is not disclosed to have the recited embedded characteristic, but presumably it is present.  Because of the closeness of materials used in this example to the obvious product, the presence of NUTRIOSE being embedded in the obvious fractionated, non-hydrogenated palm stearin triglyceride is still presumed to be characteristic of the obvious granules.
The Examiner further notes that Ullanoormadam indicates at [0006], the blend should be such that the product does not oil out, suggesting this property being part of a product for NUTRIOSE and the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat.
Appellant further argues about lack of motivation to substitute the Ullanoormadam fractionated, non-hydrogenated palm stearin:
B. There would be no motivation to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of vegetable oil with a reasonable expectation of success.
The Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" analysis similar to that involving novel compounds. Unigene Laboratories, Inc. et al . v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), applying the analytical framework of Takeda Chemical Industries, Ltd. vy. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) and its progeny. First a lead or reference formulation is identified from the art and then a flexible teaching-suggestion-motivation (TSM) test is applied to determine whether there is reason or motivation to modify the lead formulation to make the claimed invention with a reasonable expectation of success. Id. It is the Examiner’s burden to establish prima facie obviousness under this standard. /d.; see also MPEP 2142.
The Examiner has taken Kise as the lead reference and has evidently taken Kise’s oil powder in Example 1 as the lead formulation. Kise relates to vegetable oil powders comprising vegetable oil, sugar and protein or modified lipophilic starch useful as a lubricant or a glidant. Kise discloses an oil powder containing 25 parts octenyl succinate-substituted starch (12.5 %), 37.5 parts dextrin (18.75 %), 37.5 parts lactose (18.75 %), and 100 parts edible palm oil (50 %) (Example 1). However, edible palm oil is not a fatty acid glyceride component having a melting point from 40 °C to 70 °C, which is fractionated but non-hydrogenated palm stearin or palm kernel stearin recited in claims 1 and 2. Kise does not teach or suggest the use of a fatty acid glyceride component having a melting point from 40 °C to 70 °C, which is fractionated but non- hydrogenated palm stearin or palm kernel stearin, for the production of the Kise’s oil powder. Under Unigene, the burden is on the Examiner to show that there is reason or motivation to modify the lead formulations of Kise so as to make the claimed invention with a reasonable expectation of success, and without benefit of hindsight.
To cure the deficiency of Kise, the Examiner relies on Ullanoormadam. The Examiner argues that it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of the edible palm oil fatty glyceride in Kise Example 1. However, the fat taught by Ullancormadam (non-hydrogenated hard palm stearin oil) is different from vegetable oils taught by Kise. Kise discloses that “suitable vegetable oils and fats in the present invention include semi-solid fats and oils at room temperature, such as palm oil and palm kernel oil taken from the flesh of the oil palm and the core of the fruit, cocoa butter obtained from cocoa seed, but are not limited thereto” (paragraph [0017]). The melting temperatures of palm oil, palm kernel oil, and cocoa butter are 35°C, 24°C, and 34°C, respectively, as evidenced by https://www.engineeringtoolbox.com/oil-melting-point-d_1088.html (“Exhibit 1” submitted on August 28, 2020). From the Kise’s disclosures at paragraph [0017], it is evident that Kise teaches the use of semi-solid vegetable oils at room temperature.
At paragraph [0018], Kise discloses SFI ranges of vegetable oils at 20°C and 40°C. SFI (solid fat index) is a ratio of the solid fats in the fats and oils at each temperature expressed as a percentage. The SFlI/temperature curve is related to melting qualities. Kise discloses an embodiment (which is referred to by the Examiner in the Final Office Action) wherein the vegetable oil has SFI of 50 or higher at 20° C and 65 or lower at 40° C. In contrast, the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam is not a semi-solid fat but a solid fat, i.e., having a melting point of at least 57 °C and a solid fat content of at least 75% at 40° C (claim 41). The SFI of the fractionated, non- hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam is out of the ranges disclosed in Kise at paragraph [0018]). Kise teaches that “when the solid fat index is out of these ranges, rough feeling may occur in the oral cavity and smooth feeling may be lost, or storage stability may be decreased, hardness may be decreased, or disintegration time may be prolonged” (paragraph [0019]). Thus, Kise explicitly teaches away the use of fractionated, non- hydrogenated palm stearin triglyceride containing material having a high melting point of at least 57 °C and a solid fat content of at least 75% at 40° C.
In the Advisory Action, the Examiner concedes that “Kise recommends not going outside the specific parameters discussed” but argue that:
teaching away would have been weighted together with countervailing advantages taught for the palm oil of Ullanoormadam, which explicitly include good mouthfeel, as opposed to the Kise loss of smooth feel/graininess. Regarding decreased storage stability, the Ullanoormadam hard structural fat product was incorporated into margarine, and is taught to be similar to prior art products [0075]. Thus, it appears that the reasons Kise teach away do not apply to the Ullanoormadam product. Accordingly, when weighted, the teaching away is counteracted by the recognized benefits of Ullanoormadam. 
However, the Examiner’s above arguments are not factually supported. First, as opposed to the Examiner’s assertion, there is no disclosure or teaching anywhere in Ullanoormadam that Ullanoormadam’s hard palm oil has good mouthfeel. Second, neither the fact that “Ullanoormadam hard structural fat product was incorporated into margarine” nor the disclosure “we could produce a hard structural fat of similar qualities as prior art product” at paragraph [0075] teaches anything regarding the storage stability of Ullanoormadam’s hard palm oil. The Examiner has not provided any evidence or articulated explanation supporting the assertion that Ullanoormadam’s hard palm oil has good mouthfeel and increased storage stability. Thus, the two recognized benefits of Ullanoormadam’s hard palm oil asserted by the Examiner are Examiner’s mere speculation but are not supported by facts or evidence. The Examiner's mere speculation is not sufficient for establishing a prima facie case of obviousness. See In re Warner, 379 F.2d 1011, 1017 (CCPA 1967); In re Sporck, 301 F.2d 686, 690 (CCPA 1962).
Combining known prior art elements is not sufficient to render the claimed invention obvious if the results would not have been predictable to one of ordinary skill in the art. United States v. Adams, 383 U.S. 39, 51-52, 148 USPQ 479, 483-84 (1966). Mere identification in the prior art of each component of a composition does not show that the combination as a whole would have been obvious. In re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). Alleged motivation for modifying the art must be supported by an articulated reasoning having a rational underpinning (KSR Int’l v. Teleflex 550 U.S. 398, 127 S. Ct. 1727, 1741 (2007), citing In re Kahn 441 F.3d 977, 988 (Fed. Cir. 2006)). Ullanoormadam relates to trans free non-hydrogenated hard structural fat that is suitable for use in the manufacture of margarine and spread. Ullanoormadam’s hard palm oil (substituting fractionated, non-hydrogenated palm stearin triglyceride containing material) may have some advantages that make it suitable for use in the manufacture of margarine and spread. However, Kise’s vegetable oil powders are not margarine or spread. Kise teaches the use of semi- solid vegetable oils at room temperature and teaches away the use of solid fats having a high melting point for the production of the Kise’s oil powder. Under Unigene, the burden is on the Examiner to show that there is reason or motivation to modify the lead formulations of Kise (but not the formulation of Ullanoormadam) so as to make the claimed invention with a reasonable expectation of success, and without benefit of hindsight. The Examiner has not provided any articulated reasoning why one of skill in the art would be motivated to modify Kise’s oil powder by substituting fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam, the use of which is taught away by Kise, in place of vegetable oil with a reasonable expectation of success.
This is not persuasive.
Appellant apparently missed the teachings of Ullanoormadam that the fractionated, non-hydrogenated palm stearin is suitable for spray drying and has ease of handling in granulation (claim 41 of Ullanoormadam).
As stated in the rejection,
Reviewing Kise, it is clear that powder or granules are suitable for the fat/polysaccharide combinations [0033].  Because the Ullanoormadam makes clear the fractionated, non-hydrogenated palm stearin triglyceride material has easy handling in granulation, based on high melting point, it would have been an attractive alternative to the Kise oil/fat component in the granulate, motivated by the recognized ease in granulation handling, providing an additional motivation for the substitution.  This is construed as an advantage of substituting the fractionated, non-hydrogenated palm stearin triglyceride fat of Ullanoormadam in place of the Kise oil or fat in the examples, such as Example 1 (palm oil; cocoa butter is used in Example 2).
Furthermore, Kise mentions the importance of texture in the mouth, the feel in the oral cavity of tablets [0042].  Ullanoormadam also emphasizes good mouth feel [0006], and balances the structural need with mouth feel [0033].  Thus, the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat would have been a suitable alternative for Kise, in terms of good mouth feel, providing yet another motivation for the substitution, based on this shared objective.  
Thus, contrary to that argued, motivation to make the required substitution is set forth in the rejection.  
The good mouthfeel is reasonably indicated by the teachings set forth.  A margarine (one application of the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat), would be a poor product absent a good mouthfeel:
[0006] For manufacturing Margarine/Spreads, the fat
blend should be such that it has a flat melt profile from 5 to
30 Deg C. at the same time low solids at 35 and 40 deg C.
so that the product has good mouth feel. 
In addition, the language at [0033] indicates that poor mouth feel is a recognized problem with high melt triglycerides, but by using a fat with lower carbon chain residues such as lauric oils, and using random esterification, this has been achieved
[0033] … 		Hence content of HM type of triglycerides
is valuable, to give the required Structuring effect, at the
Same time without giving raise to sandiness/graininess as
well as poor mouth feel to the product. To achieve this, it is
essential to use a fat/oil with lower carbon chain residues
Such as lauric oils. Random interesterification process
resulted in the rearrangement of the fat triglyceride geom-
etry.
The process used to make Hard Stock-A ([0043]-[0049]) is taught to achieve a fat having “the desired specifications required in a hard structural fat”. This is reasonably taken as the product having the specified good mouth feel.
Contrary to that argued, the factual teachings of the references do support the positions adopted.  Because the fat of Ullanoormadam is clearly claimed to be suitable for spaying and easy handling in granulation,
Said hard palm oil Stearin fraction can be flaked or sprayed
and granulated for easy handling because of its high
melting point in Spite of not being required to undergo
hydrogenation (claim 41),
it would have been obvious to adopt in place of the oil/fat component of Kise in the spray dried or granulated products.  Success in the substitution is reasonably expected to be successful.
Appellant argues about data in the specification allegedly showing unexpected results:
C. The data showing unexpected results of the claimed particle must be considered.
Determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Moreover, the Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). The present application demonstrates beneficial effects of the claimed ingestible particle. Example 1 of the present application shows that the claimed particles show high particle integrity with no or almost no mucoadhesion. Example 2 further shows that the particles of test composition 1 containing Prifex 300 (palm stearin) and Benefiber (resistant dextrin) lead to an increase in bioavailability of the fatty acid, as measured by the breath test (see cPDR), which effect is due to the combination of the glyceride component with the resistant dextrin and this in turn results in increased satiety in human volunteers. These beneficial effects are not taught by the cited references.
In the Final Office Action at page 11, the Examiner argues that there is no comparison to the closest prior art, i.e., the embodiments of Kise. However, Kise is not a relevant piece of prior art for a skilled person aiming to provide an oral care composition for effective oral delivery of fatty acids (and lipids comprising them) to the gastrointestinal tract. Kise is concerned with a completely different technical problem than the present invention and does not discuss anything regarding satiety. Kise does not teach its lubricant powder as a food composition, but teaches a food composition containing the lubricant powder. Kise’s oil powder is incorporated in tablets in a low amount; for example, about 3 % oil powder is incorporated into a tablet (Example A-1). Moreover, as discussed above, the structure of Kise’s oil power (dried emulsion) is completely different from the claimed ingestible particle. It is even unclear the Kise’s tablet could have any satiety effect. Kise is completely silent regarding the objects such as enhancing a satiety-inducing effect. The technical problem to be solved by the present invention is how to increase bioavailability of fatty acid(s), thus increasing satiety. This problem is solved by the claimed ingestible particle. The data in Example 2 of the present application show the beneficial effects of the claimed particle (Test composition 1 containing Prifex 300 and Benefiber by comparing it with Reference 1 particle (containing Prifex 300). These beneficial effects are unexpected in view of the cited references.
In the Final office Action at page 11, the Examiner argues that unexpected results are not commensurate in scope with the claimed invention. Specifically, the Examiner argues that “any evidence is for a single composition, which Prifex 300 6g and Benefiber 6g; granulation size between 0.5-1.3 mm.” However, when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. See, e.g., In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. Id. For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Claim 1 (i) limits the neutral polysaccharide to a dextrin or an inulin that is resistant to digestion in the human small intestine, (ii) limits the fatty acid glyceride component to fractionated but non-hydrogenated palm stearin or palm kernel stearin, (iii) specifies that the polysaccharide component is embedded in the fatty acid glyceride component, and (iv) specifies that the weight ratio of the fatty acid glyceride component to the polysaccharide component is from 0.1 to 5. Example 1 of the present application shows that the claimed particles show high particle integrity with no or almost no mucoadhesion by testing 21 samples, many of which fall within the scope of claim 1. Example 2 further shows that the particles of test composition 1 containing Prifex 300 (palm stearin) and Benefiber (resistant dextrin), which falls within the scope of claim 1, lead to an increase in bioavailability of the fatty acid and increased satiety. The key aspect of the data is that particles comprising an intimate mixture of water-soluble polysaccharide and fatty acid glyceride component can exhibit a prolonged integrity of the particles and lead to an increase bioavailability of fatty acid glyceride component. One of skill in the art would reasonably ascertain a trend in the exemplified data in the specification that would allow him to reasonably expect that the claimed particles as recited in claim 1 would exhibit a prolonged integrity of the particles and lead to an increase bioavailability of fatty acid glyceride component. Appellant submits that claim 1 and claims dependent thereon are commensurate in scope with the data in the specification. The surprising and beneficial data disclosed in the Appellant’s specification must be considered.
This is not persuasive.
In fact, allegations of unexpected results were considered (see discussion on pp. 22-24 of the final Office action), but not found to be effective to overcome the prima facie rejection basis.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection uses Kise as the primary reference.  Among the applications of Kise for the powders described is a food product (abstract).  
As pointed on the final Office action,
Kise clearly includes oral products, and delivery of the products to the GI tract; for instance,
[0027] The present invention includes a food composition comprising a vegetable oil powder. Food composition may be in the form of a solid, For example, tablets, tablet candies, and hard capsules.
Candies are clearly intended as oral products, and a food composition clearly implies delivery of the materials to the GI tract.
The teachings of Lefranc-Millot and Guérin-Deremaux make clear that NUTRIOSE, a digestion resistant dextrin (a specie of the dextrin genus taught by Kise) has benefits, inter alia, in satiety (i.e., feeling of fullness when the product is orally consumed), clearly on target for selection/substation in a food product.  Ullanoormadan teaches the structural fat taught has benefits in food products, naming, inter alia, trans free margarines/spreads/shortening among other emulsions (abstract).  Clearly Ullanoormadan is also on target for substitution into a food product.
It is not clear the basis for which Appellant waves away the MPEP requirement for comparison to the closest prior art (MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).)
Kise is relevant to the rejection (as the primary reference), and absent the required comparison establishing some secondary consideration by documenting some applicable unexpected result, the argued unexpected results have not been established.
The premise argued that the singular Prifex 300 6g and Benefiber 6g is somehow commensurate in scope with the claims is unreasonable. The claims are not limited to these two materials, in the specific amounts taught (or even a 1:1 ratio).  The claims also use open construction and permit (but do not require) up to 5 wt% of a mucoadhesive polymer.
As indicated in the final Office action,
The Examiner cannot find a single example, alleged to have unexpected properties, to in any way be extrapolated to all of the multitude of embodiments of claims, in terms of any dextrins, any inulins, either of palm stearin or palm kernel stearin, and where some or no mucoadhesive polymers from the 13 extremely broad classes of polymers is present up to 5%; the single example, in specific amounts disclosed cannot be extrapolated to any amount of dextrin or inulin from 10-90% and any amount of palm stearin or palm kernel stearin from 10-90%, with or without other materials, both recited (13 recited classes of mucoadhesive polymer in claim 1 are optional, in amounts up to 5%) or other materials, permitted by the open, “comprising”, transition language.  A single example does not establish any trend that can be extrapolated to the full scope of any rejected claim.  
The 21 test examples (some do not appear to be within the scope of claims 1-2) of pp. 44-45 do not compare the closest prior art.
The burden is on Applicant to establish results are unexpected and significant (MPEP 716.02(b)(I)), and the burden of explaining proffered data (II).  These burdens have not been met.  The requirement that unexpected results must be commensurate in scope with the claims (MPEP 716.02(d) has also not been met.  To demonstrate criticality of a claimed range, MPEP 716.02(d)(II) indicates Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  There is no such evidence of record.
Appellant argues about claim 2:
D. Claim 2 is not obvious over the cited references.
Like claim 1, claim 2 (i) limits the neutral polysaccharide to a dextrin or an inulin that is resistant to digestion in the human small intestine, (ii) limits the fatty acid glyceride component to fractionated but non-hydrogenated palm stearin or palm kernel stearin, (iii) specifies that the polysaccharide component is embedded in the fatty acid glyceride component, and (iv) specifies that the weight ratio of the fatty acid glyceride component to the polysaccharide component is from 0.1 to 5. Claim 2 further specifies that the combined content of the water-soluble polysaccharide component and of the fatty acid glyceride component in the particle is at least 80 wt.-%. Accordingly, the reasons give above with respect to the unobviousness of claim 1 apply with even greater force to claim 2, which further limit the combined content of the water-soluble polysaccharide component and of the fatty acid glyceride component in the particle to at least 80 wt.-%. Appellant submits claim 2 is commensurate in scope with the data and request the surprising and beneficial data disclosed in the Appellant’s specification.
This is not persuasive.
The rejection documents the obviousness of the combination of NUTRIOSE (resistant to degradation) and the Ullanoormadam fractionated but non-hydrogenated palm stearin (having the claimed MP) in a spray dried powder, or alternately in a granule (where the embedded limitation is characteristic of these products).  The rejection documents the required combined content is 81%, satisfying the claimed wt percentage.  All of the argued limitations are met or considered characteristic of the powders taught.  The same issues with failure to establish unexpected results is also applicable to this claim, and it is also unreasonable to argue that results of testing a single composition are commensurate in scope with this broad claim.  There is no “greater force” for overcoming the obviousness of claim 2, which actually removes the requirement of limiting how much mucoadhesive polymer may be present (relative to claim 1; i.e., claim 2 is broader than claim 1, in this aspect).
Appellant argues about:
E. Claims 22-25, which are narrower than claim 1 or 2, are not obvious over the cited references.
The scope of claims 22-25 are even narrower than that of claim 1 or 2. Claims 22 and 24 are dependent on claim 1, while claims 23 and 25 are dependent on claim 2. Claims 22 and 23 limit the weight ratio of the fatty acid glyceride component to the polysaccharide component to from 0.3 to 3. Claims 24 and 25 limit the weight ratio of the fatty acid glyceride component to the polysaccharide component to from 0.5 to 2. Accordingly, the reasons give above with respect to the unobviousness of claim 1 or 2 apply with even greater force to claims 22-25, which limit the weight ratio of the fatty acid glyceride component to the polysaccharide component to narrower ranges. Appellant submits the claims 22-25 are commensurate in scope with the data and request the surprising and beneficial data disclosed in the Appellant’s specification.
This is not persuasive.
These claims only limit the ratio range of fatty acid glyceride to polysaccharide from the broader ratio ranges of claims 1 & 2.  The rejection documents a weight ratio of oil to polysaccharide from Kise includes 2.67 or 1.67 (both are clearly within the scope of claims 1-2, 22-23; the second is also within the range of claims 24-25).  The rejection documents an obviousness basis for using 100 parts of the obvious non-hydrolyzed palm stearin material taught by Ullanoormadam with 75 parts of NUTRIOSE, based on amounts substituted; i.e., a ratio of 1.33, clearly within the scope of all of claims 1-2, 22-25.  A prima facie case of obviousness applicable to claims 22-25 has been established by the rejection basis.
The same issues with failure to establish unexpected results is also applicable to these claims, and it is also unreasonable to argue that results of testing a single composition (at a 1:1 ratio) are commensurate in scope with any of these claims, which do not narrow to the specific materials tested, nor their amounts (or the singular ratio).  The Examiner disagrees that there is some alleged “greater force” for overcoming the obviousness of claim 22-25, based only on narrowed ratios of these claims.

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.